7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 1 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 2 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 3 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 4 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 5 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 6 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 7 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 8 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 9 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 10 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 11 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 12 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 13 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 14 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 15 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 16 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 17 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 18 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 19 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 20 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 21 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 22 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 23 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 24 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 25 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 26 of 27
7:19-cv-00684-TMC   Date Filed 03/08/19   Entry Number 1-2   Page 27 of 27
